DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Klima on 12/15/2021.
The application has been amended as follows:
In the claims:
Cancel claims 2 and 12.
Replace claim 1 with the following:
-- A machine for making filter bags for infusion products starting from pieces of filter material each containing at least one dose of infusion product and having a corresponding longitudinal axis of extension, the machine comprising:
   a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular trajectory, each gripping element being configured to receive and retain a piece of filter material along an operating path; and
   at least one operating station configured to perform at least one operation on the piece of filter material retained by a corresponding gripping element along the operating path inside the closed circular trajectory;
   wherein each gripping element includes an articulation device configured to provide a further rotation about a secondary axis of rotation, transversal to the main axis of rotation, to rotate and position the piece of filter material with the longitudinal axis of extension parallel to the main axis of rotation at the at least one operating station;
   wherein the carousel is configured to rotate continuously about the main axis of rotation;
   wherein the plurality of movable gripping elements are positioned along, and movable continuously with, the carousel; and

Replace claim 3 with the following:
-- The machine according to claim 1, wherein each operating station is fixed on a first part of a circumferential surface formed by the carousel parallel to the main axis of rotation, each gripping element being positioned along a second part of the circumferential surface of the carousel in such a way that the gripping element faces the corresponding operating station. --
Replace claim 4 with the following:
-- The machine according to claim 1, wherein each operating station is a station for applying a tie string and a tag to one end of the piece of filter material. --
Replace claim 5 with the following:
-- The machine according to claim 1, wherein each gripping element comprises:
   a gripper for gripping, retaining, and releasing the piece of filter material,
   wherein the articulation device is connected to the gripper to obtain the further rotation about the secondary axis of rotation, transversal to the main axis of rotation; and
   a movement device connected to the gripper for moving the gripper between a first non-operating open position for receiving or releasing the piece of filter material and a second near operating position for retaining the piece of filter material. --
Replace claim 8 with the following:
-- The machine according to claim 6, wherein each gripper comprises at least two plates facing each other for gripping the piece of filter material and a corresponding arm for supporting each plate, each arm being articulated on the tower and connected to the movement device in such a way as to rotate the at least two plates between the first non-operating open position, with the plates spaced apart, and the second near operating position, with the plates moved towards one another, for gripping the piece of filter material. --
Replace claim 9 with the following:
-- The machine according to claim 8, wherein each articulation device comprises:
   a gear wheel keyed rotatably, by a first shaft positioned coaxially with the secondary axis of rotation, to the tower; and
   a first motion transmission unit connected by a kinematic mechanism between the gear wheel and a first cam device for controlling rotation of the tower and moving the gripping element and the corresponding piece of filter material with the longitudinal axis of extension from a position transversal to the main axis of rotation to a position parallel to the main axis of rotation at the at least one operating station, and vice versa, along at least one stretch of the operating path in the closed circular trajectory of the carousel. --
Replace claim 10 with the following:
-- The machine according to claim 8, wherein on each tower is operatively positioned a retainer for temporarily retaining a tie string for preparing a stretch of the tie string inside a space formed by the plates of the gripper in the first non-operating open position. --
Replace claim 11 with the following:
-- The machine according to claim 9, wherein each movement device comprises, inside the tower:
   a main gear wheel keyed to a first arm of the gripping element;
   a satellite gear wheel keyed to a second arm of the gripping element;
   a second shaft positioned coaxially with the secondary axis of rotation, the second shaft being equipped, on a cylindrical portion, with a plurality of circular compartments formed from a corresponding series of annular slits equidistantly positioned along the second shaft, the second shaft being meshed to the main gear wheel and being rotatable about the secondary axis of rotation; and
   a second motion transmission unit connected between the second shaft and a second cam device for controlling translation, in both directions, of the second shaft along the secondary axis of rotation in such a way as to allow the rotation of the at least two plates between the first non-operating open position, with the plates spaced apart, and the second near operating position, with the plates moved towards one another, for gripping the piece of filter material. --
Add new claim 13 which reads as follows:

   a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular trajectory, each gripping element being configured to receive and retain a piece of filter material along an operating path; and
   at least one operating station configured to perform at least one operation on the piece of filter material retained by a corresponding gripping element along the operating path inside the closed circular trajectory;
   wherein each gripping element includes an articulation device configured to provide a further rotation about a secondary axis of rotation, transversal to the main axis of rotation, to rotate and position the piece of filter material with the longitudinal axis of extension parallel to the main axis of rotation at the at least one operating station; and
   wherein each operating station is fixed on a first part of a circumferential surface formed by the carousel parallel to the main axis of rotation, each gripping element being positioned along a second part of the circumferential surface of the carousel in such a way that the gripping element faces the corresponding operating station. --
Add new claim 14 which reads as follows:
-- The machine according to claim 13, wherein each gripping element comprises:
   a gripper for gripping, retaining, and releasing the piece of filter material,
   wherein the articulation device isconnected to the gripper to obtain the further rotation about the secondary axis of rotation, transversal to the main axis of rotation; and
   a movement device connected to the gripper for moving the gripper between a first non-operating open position for receiving or releasing the piece of filter material and a second near operating position for retaining the piece of filter material. --
Add new claim 15 which reads as follows:
-- The machine according to claim 14, wherein each gripping element comprises a tower for supporting the gripper. --
Add new claim 16 which reads as follows:
-- The machine according to claim 15, wherein each gripper comprises at least two plates facing each other for gripping the piece of filter material and a corresponding arm for supporting each plate, each arm being articulated on the tower and connected to the movement device in such a way as to rotate the at least two plates between the first non-operating open position, with the plates spaced apart, and the second near operating position, with the plates moved towards one another, for gripping the piece of filter material. --
Add new claim 17 which reads as follows:
-- The machine according to claim 16, wherein each articulation device comprises:
   a gear wheel keyed rotatably, by a first shaft positioned coaxially with the secondary axis of rotation, to the tower; and
   a first motion transmission unit connected by a kinematic mechanism between the gear wheel and a first cam device for controlling rotation of the tower and moving the gripping element and the corresponding piece of filter material with the longitudinal axis of extension from a position transversal to the main axis of rotation to a position parallel to the main axis of rotation at the at least one operating station, and vice versa, along at least one stretch of the operating path in the closed circular trajectory of the carousel. --
Add new claim 18 which reads as follows:
-- A machine for making filter bags for infusion products starting from pieces of filter material each containing at least one dose of infusion product and having a corresponding longitudinal axis of extension, the machine comprising:
   a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular trajectory, each gripping element being configured to receive and retain a piece of filter material along an operating path; and
   at least one operating station configured to perform at least one operation on the piece of filter material retained by a corresponding gripping element along the operating path inside the closed circular trajectory;

   wherein each operating station is a station for applying a tie string and a tag to one end of the piece of filter material. --
Add new claim 19 which reads as follows:
-- The machine according to claim 18, wherein each gripping element comprises:
   a gripper for gripping, retaining, and releasing the piece of filter material,
   wherein the articulation device isconnected to the gripper to obtain the further rotation about the secondary axis of rotation, transversal to the main axis of rotation; and
   a movement device connected to the gripper for moving the gripper between a first non-operating open position for receiving or releasing the piece of filter material and a second near operating position for retaining the piece of filter material. --
Add new claim 20 which reads as follows:
-- The machine according to claim 19, wherein each gripping element comprises a tower for supporting the gripper. --
Add new claim 21 which reads as follows:
-- The machine according to claim 20, wherein each gripper comprises at least two plates facing each other for gripping the piece of filter material and a corresponding arm for supporting each plate, each arm being articulated on the tower and connected to the movement device in such a way as to rotate the at least two plates between the first non-operating open position, with the plates spaced apart, and the second near operating position, with the plates moved towards one another, for gripping the piece of filter material. --
Add new claim 22 which reads as follows:
-- The machine according to claim 21, wherein each articulation device comprises:
   a gear wheel keyed rotatably, by a first shaft positioned coaxially with the secondary axis of rotation, to the tower; and


Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a machine comprising: a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular trajectory, each gripping element being configured to receive and retain a piece of filter material along an operating path; and at least one operating station configured to perform at least one operation on the piece of filter material retained by a corresponding gripping element; wherein each gripping element includes an articulation device configured to provide a further rotation about a secondary axis of rotation, transversal to the main axis of rotation, to rotate and position the piece of filter material with its longitudinal axis of extension parallel to the main axis of rotation at the at least one operating station; and wherein the at least one operating station comprises a plurality of first operating stations positioned along, and movable continuously with, the carousel, each operating station being linked to a corresponding gripping element and being configured to perform at least one operation on the piece of filter material along at least one stretch of the operating path in the closed circular trajectory of the carousel.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 13, the prior art taken alone or in combination fails to disclose or render obvious a machine comprising: a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular 
The combination of these limitations makes independent claim 13 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 18, the prior art taken alone or in combination fails to disclose or render obvious a machine comprising: a carousel rotatable about a main axis of rotation and including a plurality of movable gripping elements rotatable about the main axis of rotation along a closed circular trajectory, each gripping element being configured to receive and retain a piece of filter material along an operating path; and at least one operating station configured to perform at least one operation on the piece of filter material retained by a corresponding gripping element; wherein each gripping element includes an articulation device configured to provide a further rotation about a secondary axis of rotation, transversal to the main axis of rotation, to rotate and position the piece of filter material with its longitudinal axis of extension parallel to the main axis of rotation at the at least one operating station; and wherein each operating station is a station for applying a tie string and a tag to one end of the piece of filter material.
The combination of these limitations makes independent claim 18 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731